Case 0:19-cv-61430-AHS Document 141 Entered on FLSD Docket 08/18/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-cv-61430-SINGHAL/Seltzer

  ELIZABETH E. BELIN,
  CHRISTOPHER MITCHELL,
  KEVIN FURMAN, MITCHELL KIRBY,
  GABRIELLE WATSON and KATHRYN
  SVENSON, JESSE MANLEY
  and RANDALL SPITZMESSER
  individually and on behalf of all others
  similarly situated,

         Plaintiffs,
  v.

  HEALTH INSURANCE INNOVATIONS, INC.,
  HEALTH PLAN INTERMEDIARIES
  HOLDINGS, LLC and MICHAEL KOSLOSKE

        Defendants.
  __________________________________ /

                                       MEDIATOR’S REPORT

         In accordance with Local Rule 16.2(f)(1) of the Local Rules, the undersigned Mediator

  reports that a mediation conference was held via video conference on August 18, 2020, and all of

  the parties or their representatives were present, and the matter was not settled.

                                                Respectfully Submitted,
                                                LICHTER LAW FIRM
                                                2999 NE 191st, Suite 330
                                                Aventura, FL 33180
                                                (305) 356-7555

                                                By: /s/ David Lichter, Esq.
                                                    David H. Lichter, Esq.,
                                                        Mediator
Case 0:19-cv-61430-AHS Document 141 Entered on FLSD Docket 08/18/2020 Page 2 of 2
                                                                                      Case No: 19-cv-61430


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 18, 2020, I electronically filed the foregoing
  document with the Court using CM/ECF. I also certify that the foregoing document is being
  served this day on all counsel of record or pro se parties identified on the attached Service List in
  the manner specified, either via transmission of Notices of Electronic Filing generated by
  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
  to receive electronically notices of electronic filing.
  Email: jk@lklsg.com; jcs@lklsg.com               Email: Garry.ODonnell@gmlaw.com;
  Jason K. Kellog, Esq.                            Aaron.Williams@gmlaw.com
  Jeffrey C. Schneider, Esq.                       Garry W. O’Donnell, Esq.
  Levine Kellogg Lehman Schneider &                Aaron Williams, Esq.
  Grossman, LLP                                    Greenspoon Marder
  201 S Biscayne Blvd Fl 22                        2255 Glades Road, Suite 400-E
  Miami, FL 33131-4338                             Boca Raton, FL 33431

  Email: jasondoss@dossfirm.com                    Counsel for Defendant
  Jason R. Doss, Esq.
  The Doss Firm, LLC
  The Brumby Building
  127 Church St NE Ste 220
  Marietta, GA 30060-1949

  Plaintiff

                                                            /s/ David Lichter, Esq.
                                                            David H. Lichter, Esq.
                                                            Florida Bar No. 359122
